Steuer, J.
(dissenting). We dissent and vote to affirm the determination of Trial Term. Two issues were presented, one of fact and the other of law. The factual issue is whether the report of the hit-and-run accident made to the Motor Vehicle Department was made as soon as was reasonably possible after the accident. Taking into account all of the facts presented, the learned Justice concluded that it was not. It cannot be said that there was no reasonable basis on which such a conclusion could be reached. This being so, the determination should not be disturbed. The legal question arises from the contention that notice was unnecessary due to the fact that the accident was investigated by a police officer shortly after its occurrence. Concededly a police officer did arrive on the scene and saw physical evidence of the accident. However, nothing in the appearance of the scene indicated that any vehicle other than claimant’s car was involved. Nor were the police informed of the involvement of any other car, either then or at any time. The issue is whether notice of an accident as distinct from notice of an accident caused by a hit-and-run driver is compliance with subdivision (b) of section 608 of the Insurance Law. Concededly the statute does not require that the report to the police contain all of the facts necessary to establish a claim against the respondent. For instance, it need not state that there was physical contact between claimant’s car and that of the hit-and-run motorist (Matter of MV *17AIC [Lupo], 18 A D 2d 717, affd. 13 N Y 2d 1017). This is a far cry from holding that notification of an accident alone is compliance with the statute. The requirement for notice within a 24-hour period serves a dual purpose: it helps to prevent fraudulent claims and it gives the police an opportunity to bring the hit-and-run driver to justice. As pointed out in MV AIC v. Eisenberg (18 N Y 2d 1, 4-5) while the statute serves a beneficent purpose, it is also susceptible to fraudulent manipulation. It is very difficult, if not impossible, to disprove a driver’s contention that the accident was caused by some unknown unless almost immediate notice is given. Manifestly, neither purpose is served where the mere happening of an accident, to all intents and purposes involving the driver’s car alone, is reported.
Capozzoli, J. P., and McGtvern, J., concur with Marks wioh, J.; Stetter, J., dissents in opinion in which McNaldy, J., concurs.
Order entered May 4,1967 reversed, on the law and the facts, with $30 costs and disbursements to the appellant, and a new finding in compliance with the MVAIC endorsement substituted for that made to the contrary at Trial Term, and judgment granted to petitioner denying a stay of arbitration. The Clerk is directed to enter judgment accordingly.